DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 12/6/2021 has been entered and made of record.
Application Status 
Claims 1-5, 8, 11 were canceled. 
Claims 6-7, 9-10, and 12-17 are pending.
Examiner Amendment  
The telephone interview initiated by the Examiner with the Applicant’s Representative Kevin R. Davis (Reg. No. 64,667) on 2/14/2022 is followed by an authorization for this Examiner's amendment.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following listing of the claims shall replace all previous versions submitted.
Listing of the Claims:
1. (Cancelled).
2. (Cancelled).
3. (Cancelled).

5. (Cancelled).
6. (Previously Presented):  An information processing system comprising:
plural vehicles; and
a server, wherein
	each of the plural vehicles includes a processor configured to:
determine a presence or an absence of damage caused by a disaster when a respective vehicle is in an ACC-off state and when the respective vehicle is in an IG-off state, the ACC-off state being an accessory-off state and the IG-off state being an ignition-off state, the presence or the absence of the damage being determined using a sensor section that is always connected to a power supply section of the respective vehicle that supplies power or the presence or the absence of the damage being determined using a communicating section that is always connected to the power supply section of the respective vehicle such that the power is always supplied to the sensor section or the communication section when the respective vehicle is in the ACC-off state and when the vehicle is in the IG-off state,
 switch a power state to a state that supplies the power from the power supply section to a capturing section mounted on the vehicle at a time of the disaster, and 
send a video image, captured by the capturing section, and location information to the server, and
	the server is configured to 
accumulate video images sent from the plural vehicles, and 
associate the video images with map information.
7. (Previously Presented):  The information processing system according to claim 6, wherein the server is configured to analyze a degree of damage caused by the disaster on a basis of the video images.


9. (Previously Presented):  The information processing system according to claim 6, wherein the processor of each of the plural vehicles is configured to be always connected to the power supply section of the respective vehicle.
10. (Previously Presented):  The information processing system according to claim 6, wherein the processor of each of the plural vehicles is configured to activate a light when the processor determines that it is dark.
11. (Cancelled).
12. (Previously Presented):  The information processing system according to claim 6, wherein the processor of each of the plural vehicles is configured to perform an operation to close a window when the window is open at a time when it is determined that there is the presence of the damage caused by the disaster.
13. (Previously Presented):  An information processing system comprising:
plural vehicles; and
a server, wherein
	each of the plural vehicles includes a processor configured to:
determine a presence or an absence of damage caused by a disaster when a respective vehicle is in an ACC-off state and when the respective vehicle is in an IG-off state, the ACC-off state being an accessory-off state and the IG-off state being an ignition-off state, the presence or the absence of the damage being determined using a sensor section that is always connected to a power supply section of the respective vehicle that supplies power or the presence or the absence of the damage being determined using a communicating section that is always connected to the power supply section of the respective vehicle such that the power is always supplied to the sensor section or the communication section when the respective vehicle is in the ACC-off state and when the vehicle is in the IG-off state,

send a video image, captured by the capturing section, and location information to the server, and
stop capturing and sending the video image and send a vehicle log package at a time point when a charged amount of the power supply section of the respective vehicle is reduced to a specified amount, and
	the server is configured to 
accumulate video images sent from the plural vehicles, 
associate the video images with map information, and
analyze a degree of damage caused by the disaster on a basis of the video images.
14. (New):  The information processing system according to claim 6, wherein the processor of each of the plural vehicles is configured to make the determination on a basis of a detection of the damage caused by the disaster from the sensor section or a reception of emergency disaster information from the communicating section.
15. (New):  The information processing system according to claim 6, wherein the processor of each of the plural vehicles is configured to activate a windshield wiper when the processor determines that it is difficult to see outside from inside of the respective vehicle.
16. (New):  The information processing system according to claim 6, wherein the processor of each of the plural vehicles is configured to stop capturing and sending the video image and send a vehicle log package at a time point when a charged amount of the power supply section of the respective vehicle is reduced to a specified amount.
17. (New):  The information processing system according to claim 15, wherein the processor of each of the plural vehicles is configured to send a video image, which is captured 

Allowable Subject Matter
Claims 6-7, 9-10, and 12-17 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The instant invention relates a system that includes plural vehicles and a server. Each vehicle is equipped with at least a processor, a capturing section, which is an in-vehicle camera, and a communication section, which is an in-vehicle communicator. The processor in each vehicle can determine a presence or an absence of damage caused by a disaster when a respective vehicle is in an accessory-off state (ACC-off state) and in an ignition-off state (IG-off state) by using either the sensor section or the communicating section. These sections are always connected to a power supply section of the respective vehicle, such that a power can be supplied to the sensor section and the communication section when they are needed. At the time of the disaster and when the respective vehicle is in the ACC-off state and in the IG-off state, the processor in each vehicle switches a power state of the capturing section to a state that receives the power from the supply section, captures a video image, then sends the video image as well as location information of the respective vehicle to the server. When a charge amount of the power supply section of the respective vehicle reduces to a specified amount, the processor controls the capturing section and the communication section to stop capturing and sending the video image, but sends a vehicle log package at that time point. The server accumulates video images sent from the plural vehicles in the system, associates the video images with map information, then analyzes a degree of damage caused by the disaster based on received video 
Prior arts were applied for claims in the previous Office actions. Please see the Final Office action mailed on 9/20/2021 for details.  In that Office action, claims 6-7, 9, and 13 are objected, and claim 1-3 and 8 are rejected. In a Request for Continued Examination filed on 12/16/2021, the Applicant cancelled claims 1-3 and 8.  Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition, there is no articulate reasoning from the applied references to combine all the applied references to arrive in the context of the claimed invention.  As a result, claims 6-7, 9-10, and 12-17 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.